Citation Nr: 0624508	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  05-37 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision rendered by 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

A current respiratory disorder is not shown by competent 
medical evidence to be causally related to the veteran's 
active service.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter from the 
RO in March 2004.  This letter informed the veteran of what 
evidence was required to substantiate his claim, and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the VA.  This letter was issued prior to 
the February 2005 initial rating action, and there is 
therefore no prejudicial timing defect under Pelegrini.  
There is no indication that the veteran has not been properly 
apprised of the appropriate legal standards, and his and VA's 
obligations, pursuant to the VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The veteran was apprised of 
this information by means of a March 2006 letter from the RO.  

Duty to assist

With regard to the duty to assist, the Board notes that the 
veteran's service medical records, with the exception of 
daily sick reports and morning reports, are not available and 
were apparently destroyed in the July 1973 fire at the 
National Personnel Records Center.  Indeed, the claims file 
contains a Formal Finding of Unavailability of Service 
Records, dated in November 2004.  The veteran, however, was 
notified of his need to submit current medical information, 
and any other evidence that would tend to show that a 
respiratory disorder began during service or was otherwise 
related to service.  In this regard, it is noted that private 
medical records have been associated with the claims file.  

Further regarding the duty to assist, the veteran was 
offered, and declined, the opportunity to present testimony 
at the RO, but did testify before a member of the Board in 
April 2006.  The Board has carefully reviewed his statements 
and concludes that he has not identified further evidence not 
already of record that could be obtained, or that there is 
any outstanding evidence with respect to the veteran's claim.  
In this vein, the veteran did indicate that he would attempt 
to obtain a statement from private physician V. G.  However, 
as noted in the hearing transcript, the record was held open 
for 30 days in order to afford the veteran the opportunity to 
obtain such evidence.  That 30 day period has now passed and 
the evidence has not been provided.  It is not felt that 
additional efforts are required under the VCAA.  Indeed, it 
appears further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his case.  

Discussion

The Board has reviewed all the evidence in the claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence of record.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, in support of each claim.  The 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Again, the veteran is claiming entitlement to service 
connection for a respiratory disorder.  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The medical evidence of record, including a February 2005 VA 
examination report, indicates the presence of a respiratory 
disorder, variously diagnosed as bronchitis and chronic 
obstructive pulmonary disease (COPD).  This matter is not in 
dispute, and Hickson element (1) has been met.

With regard to the question of an inservice disease or 
injury, the Board notes that the available medical evidence 
pertaining to service, consisting of morning reports and 
daily sick reports, contains no reference to treatment for a 
respiratory disorder.  While the morning reports and daily 
sick reports indicate that the veteran was treated on several 
occasions in 1951, these records are silent as to the nature 
of such treatment.  There is no indication the treatment was 
referable to a respiratory problem.

The veteran has submitted a statement dated in March 2004 
from fellow former serviceman A. S. to the effect that the 
veteran was treated for pneumonia while in service.  The 
veteran has, in the course of this appeal, made similar 
contentions.  The United States Court of Appeals for the 
Federal Circuit has recently held that the Government's loss 
of records (in this instance, in the July 1973 fire at the 
National Personnel Records Center) does not create an adverse 
presumption in the veteran's favor with regard to the content 
of the lost record.  Cromer v. Nicholson, U.S. Fed. Cir. No. 
05-7172 (July 11, 2006).  Nonetheless, the Board may assume, 
solely for the purpose of this discussion, that the veteran 
received treatment for a respiratory disorder, and 
specifically pneumonia, while in service, and that Hickson 
element (2) is therefore met.  

Even if the Board is to find that, based on the statements of 
the veteran and fellow serviceman A. S., the veteran was 
treated for pneumonia in service, the veteran's claim still 
must fail.  Indeed, the evidence of record does not include 
any competent medical opinion causally relating any in-
service respiratory disorder to the veteran's current 
respiratory disabilities.  To the contrary, a VA examiner, 
when asked in February 2005 to address the question of nexus, 
specifically rejected the possibility that the veteran's 
current respiratory condition was the result of inservice 
pneumonia, pointing out that "one episode of a pneumonia 
should not cause COPD or chronic bronchitis."  Hickson 
element (3) is not satisfied, and the veteran's claim must be 
denied on that basis, notwithstanding any assumptions made by 
the Board with regard to an inservice injury or disease.

The Board notes that the VA examiner, in February 2005, 
appeared to attribute the veteran's current respiratory 
problems to a history of smoking.  However, at his April 2006 
hearing before the undersigned, the veteran testified that he 
had not been a heavy smoker and that he had not smoked since 
1952.  In any event, inquiry into whether the veteran's 
current respiratory disability is due to the use of tobacco 
products, or whether such use was the result of inservice 
encouragement on the part of the military, need not be made, 
inasmuch as the veteran's claim was filed with VA subsequent 
to June 9, 1998.  Under 38 C.F.R. § 3.300 (2005), a 
disability will not be considered service connected on the 
basis that it resulted from injury or disease attributable to 
the veteran's use of tobacco products during service, if the 
claim is received by VA on or after that date.  38 C.F.R. 
§ 3.300(a) (2005).

The Board acknowledges an undated letter from the veteran's 
wife indicated that, since service, the veteran had been sick 
with pneumonia on several occasions.  However, neither she 
nor the veteran have been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, the competent evidence fails to reveal that 
the veteran's current respiratory disorder is causally 
related to active duty.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for a respiratory disorder is denied.




____________________________________________
E. S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


